DETAILED ACTION
This office action is in response to the application filed on 06/01/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made of applicant's claim for provisional application No. 61/577,634 filed on 12/19/2011.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo (US 2011/0306926) in view of Wengroviz (US 2011/0242317) and in further view of Alvarez (US 2007/0194939).

Regarding claim 1, Woo discloses the following claim limitations: a method for managing patient surveillance video in an electronic sitter system for monitoring patients, the method comprising: (Woo, abstract discloses a system that displays a user interface for medical personnel to monitor and/or control the delivery medications such as anesthesia to a patient during a medical procedure),
receiving, at a first sitter device, a plurality of real-time patient surveillance video streams from cameras located in a plurality of patient rooms (Woo, paragraph 12 discloses the patient monitoring device (i.e. first sitter device) may also be in wired/wireless communication with a remote device such as a laptop, PDA, or smartphone, or another type of computing device, such as a desktop personal computer; in addition paragraph 10 discloses the system may interface with a video camera and provide a view of a patient on a portion of the user interface to enable the user (e.g., healthcare provider) to monitor the patient while interfacing with the system, e.g., charting patient data),
and providing at the first sitter device a patient video zoom function for at least a given one of the plurality of patient rooms that corresponds to the given real-time patient surveillance video stream (Woo, paragraph 14 discloses “the video device includes a plurality of cameras, each camera may be configured to independently pan, tilt and zoom to view different portions of the patient. In certain embodiments, the user may control one or more operations of the video device including at least one of record, playback, pan, tilt, and zoom”).
Woo does not explicitly disclose the following claim limitations: simultaneously displaying the plurality of real-time patient surveillance video streams at the first sitter device detecting, by a motion detector device, motions within a given one of the plurality of real-time patient surveillance video streams discriminating, by the motion detector device, patient motion from the detected motions receiving, at the first sitter device, an alert corresponding to the patient motion, wherein the alert is received subsequent to the first sitter device receiving the given real-time patient surveillance video stream.
However, in the same field of endeavor Wengroviz discloses more explicitly the following: detecting, by a motion detector device, motions within a given one of the plurality of real-time patient surveillance video streams discriminating, by the motion detector device, patient motion from the detected motions; (Wengroviz, paragraph 32 discloses the video distribution server 20 may use video analytics to route digital video streams to display devices 50… the video distribution server 20 is further coupled to the network 30 to receive an identifier of a particular video analytic event detected by the camera 40 and/or an external video analytics system within a particular digital video stream.  Such video analytic events can include, for example, motion (i.e. motion sensor data),
receiving, at the first sitter device, an alert corresponding to the patient motion, wherein the alert is received subsequent to the first sitter device receiving the given real-time patient surveillance video stream (Wengroviz, paragraph 32 discloses the video distribution server 20 is further coupled to the network 30 to receive an identifier (alert) of a particular video analytic event detected by the camera 40 and/or an external video analytics system within a particular digital video stream.  Such video analytic events can include, for example, motion (i.e. motion sensor data)… Based on the event identifier (alert), the video distribution server 20 can identify one or more agents/display devices 50 to which the digital video streams should be routed and can instruct those agents/display devices 50 to immediately establish a media session with those cameras 40).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Woo with Wengroviz to create the medical surveillance system of Woo with distributing digital video streams from remote video surveillance cameras to display devices.
The reasoning being is to enhance the protection of assets, property and people (Wengroviz, paragraph 6).
Woo and Wengroviz do not explicitly disclose the following claim limitations: simultaneously displaying the plurality of real-time patient surveillance video streams at the first sitter device. 

simultaneously displaying the plurality of real-time patient surveillance video streams at the first sitter device (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Woo and Wengroviz with Alvarez to create the system of Woo and Wengroviz as outlined above with a health care monitoring system.
	The reasoning being is that it would be an advance in the art to automatically display tasks assigned to a nurse, which display would include the priority of each task relative to other assigned tasks (Alvarez, paragraph 8). 
 
	Regarding claim 2, Woo, Wengroviz and Alvarez discloses the method of claim 1 wherein the patient video zoom function comprises a zoom in view of a patient in the given real-time patient surveillance video stream (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams; in addition Alvarez paragraph 57 discloses The camera in each room can be remotely adjustable, such as by a patient care advocate (PCA) operating a work station, as discussed below, so as to receive each of the plurality of views of the room, but wide angle and zoom (close up).

	Regarding claim 3, Woo, Wengroviz and Alvarez discloses the method of claim 1 further comprising: receiving at the first sitter device a selection of a surveillance video frame associated (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams; in addition Alvarez paragraph 57 discloses The camera in each room can be remotely adjustable, such as by a patient care advocate (PCA) operating a work station, as discussed below, so as to receive each of the plurality of views of the room, but wide angle and zoom (close up)… Woo, paragraph 14 discloses “the video device includes a plurality of cameras, each camera may be configured to independently pan, tilt and zoom to view different portions of the patient. In certain embodiments, the user may control one or more operations of the video device including at least one of record, playback, pan, tilt, and zoom”).

	Regarding claim 4, Woo, Wengroviz and Alvarez discloses the method of claim 3 further comprising viewing a patient at the first sitter device using the patient video zoom function on the real-time patient surveillance video stream (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams; in addition Alvarez paragraph 57 discloses The camera in each room can be remotely adjustable, such as by a patient care advocate (PCA) operating a work station, as discussed below, so as to receive each of the plurality of views of the room, but wide angle and zoom (close up)… Woo, paragraph 14 discloses “the video device includes a plurality of cameras, each camera may be configured to independently pan, tilt and zoom to view different portions of the patient. In certain embodiments, the user may control one or more operations of the video device including at least one of record, playback, pan, tilt, and zoom”).

	Regarding claim 5, Woo, Wengroviz and Alvarez discloses the method of claim 1 further comprising providing at least one interactive control for at least the given patient room that corresponds to the given real-time patient surveillance video stream, the at least one interactive control including a patient chat function between the first sitter device and the given patient room (Alvarez, paragraph 57 discloses As such the patient, or other person in the room, can be talking via the AV camera in the room and an AV camera at the work station of the PCA. A device, such as a touch sensitive screen in the room by the patient can be used to request this kind of two-way real time AV communication with the patient's assigned PCA).

	Regarding claim 10, Woo, Wengroviz and Alvarez discloses an electronic sitter system coupled to a patient surveillance network, the patient surveillance network comprising a plurality of video cameras for capturing and transmitting surveillance video streams and a plurality of sensors for capturing data in patient rooms, each of the plurality of video cameras located in a patient room and aimed at an interior of the respective patient room, the electronic sitter system comprising: a plurality of sitter devices, each sitter device configured to: receive a plurality of patient surveillance video streams from cameras located in a plurality of patient rooms (Woo, paragraph 12 discloses the patient monitoring device (i.e. first sitter device) may also be in wired/wireless communication with a remote device such as a laptop, PDA, or smartphone, or another type of computing device, such as a desktop personal computer; in addition paragraph 10 discloses the system may interface with a video camera and provide a view of a patient on a portion of the user interface to enable the user (e.g., healthcare provider) to monitor the patient while interfacing with the system, e.g., charting patient data),
simultaneously display the plurality of real-time patient surveillance video streams (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams),
receive an alert corresponding to patient motion, the patient motion discriminated from motions detected within a given one of the plurality of real-time patient surveillance video streams (Wengroviz, paragraph 32 discloses the video distribution server 20 may use video analytics to route digital video streams to display devices 50… the video distribution server 20 is further coupled to the network 30 to receive an identifier of a particular video analytic event detected by the camera 40 and/or an external video analytics system within a particular digital video stream.  Such video analytic events can include, for example, motion (i.e. motion sensor data),
wherein the alert is received subsequent to the sitter device receiving the given real-time patient surveillance video stream (Wengroviz, paragraph 32 discloses the video distribution server 20 is further coupled to the network 30 to receive an identifier (alert) of a particular video analytic event detected by the camera 40 and/or an external video analytics system within a particular digital video stream.  Such video analytic events can include, for example, motion (i.e. motion sensor data)… Based on the event identifier (alert), the video distribution server 20 can identify one or more agents/display devices 50 to which the digital video streams should be routed and can instruct those agents/display devices 50 to immediately establish a media session with those cameras 40),
and provide a patient video zoom function for at least a given one of the plurality of patient rooms that corresponds to the given real-time patient surveillance video stream (Woo, paragraph 14 discloses “the video device includes a plurality of cameras, each camera may be configured to independently pan, tilt and zoom to view different portions of the patient. In certain embodiments, the user may control one or more operations of the video device including at least one of record, playback, pan, tilt, and zoom”).

	Regarding claim 11, Woo, Wengroviz and Alvarez discloses the system of claim 10 wherein the patient video zoom function comprises a zoom in view of a patient in the given real-time patient surveillance video stream (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams; in addition Alvarez paragraph 57 discloses The camera in each room can be remotely adjustable, such as by a patient care advocate (PCA) operating a work station, as discussed below, so as to receive each of the plurality of views of the room, but wide angle and zoom (close up).

	Regarding claim 12, Woo, Wengroviz and Alvarez discloses system of claim 10 further comprising the sitter device configured to: receive a selection of a surveillance video frame associated with the given patient room; and present an enhanced surveillance video frame of the given patient room, the enhanced surveillance video frame including the patient video zoom function (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams; in addition Alvarez paragraph 57 discloses The camera in each room can be remotely adjustable, such as by a patient care advocate (PCA) operating a work station, as discussed below, so as to receive each of the plurality of views of the room, but wide angle and zoom (close up)… Woo, paragraph 14 discloses “the video device includes a plurality of cameras, each camera may be configured to independently pan, tilt and zoom to view different portions of the patient. In certain embodiments, the user may control one or more operations of the video device including at least one of record, playback, pan, tilt, and zoom”).

	Regarding claim 13, Woo, Wengroviz and Alvarez discloses the system of claim 12 further comprising the sitter device configured to view a patient using the patient video zoom function on the real-time patient surveillance video stream (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams; in addition Alvarez paragraph 57 discloses The camera in each room can be remotely adjustable, such as by a patient care advocate (PCA) operating a work station, as discussed below, so as to receive each of the plurality of views of the room, but wide angle and zoom (close up)… Woo, paragraph 14 discloses “the video device includes a plurality of cameras, each camera may be configured to independently pan, tilt and zoom to view different portions of the patient. In certain embodiments, the user may control one or more operations of the video device including at least one of record, playback, pan, tilt, and zoom”).

(Alvarez, paragraph 57 discloses As such the patient, or other person in the room, can be talking via the AV camera in the room and an AV camera at the work station of the PCA. A device, such as a touch sensitive screen in the room by the patient can be used to request this kind of two-way real time AV communication with the patient's assigned PCA).

With regard to claim 18, claim 18 lists all the same elements and features to claims 1 and 10 as outlined above. Therefore the same rationale that was utilized in claims 1 and 10 applies equally as well to claim 18. In addition Woo paragraph 25 discloses a patient monitoring controller unit may include a communication interface, a memory device, a processor, and a touch screen user interface. The communication interface may include hardware and software components for communicating with at least one of a patient monitoring device, video device, infusion device, and remote processing device, mobile device and storage device.

	Regarding claim 19, Woo, Wengroviz and Alvarez discloses the non-transitory computer-readable media of claim 18 wherein the patient video zoom function comprises a zoom in view of a patient in the given real-time patient surveillance video stream (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams; in addition Alvarez paragraph 57 discloses The camera in each room can be remotely adjustable, such as by a patient care advocate (PCA) operating a work station, as discussed below, so as to receive each of the plurality of views of the room, but wide angle and zoom (close up).

	Regarding claim 20, Woo, Wengroviz and Alvarez discloses the non-transitory computer-readable media of claim 18 further comprising: computer program code for receiving a selection of a surveillance video frame associated with the given patient room; and computer program code for presenting an enhanced surveillance video frame of the given patient room, the enhanced surveillance video frame including the patient video zoom function (Alvarez, paragraph 17 and FIG. 5 shows the PCA of FIG. 4 observing a User Interface (UI) having left and right displays i.e. displaying real-time patient surveillance video streams; in addition Alvarez paragraph 57 discloses The camera in each room can be remotely adjustable, such as by a patient care advocate (PCA) operating a work station, as discussed below, so as to receive each of the plurality of views of the room, but wide angle and zoom (close up)… Woo, paragraph 14 discloses “the video device includes a plurality of cameras, each camera may be configured to independently pan, tilt and zoom to view different portions of the patient. In certain embodiments, the user may control one or more operations of the video device including at least one of record, playback, pan, tilt, and zoom”).



Claims 6-8 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo (US 2011/0306926) in view of Wengroviz (US 2011/0242317) and in further view of Alvarez (US 2007/0194939) and in further view of Rodgers (US 2007/0136102).

	Regarding claim 6, Woo, Wengroviz and Alvarez discloses the claimed invention as outlined above in claim 1.
	Woo, Wengroviz and Alvarez do not explicitly disclose the following claim limitations: wherein the alert includes an indication that emphasizes a room surveillance frame corresponding to the given patient room.
	However, in the same field of endeavor Rodgers discloses more explicitly the following:
wherein the alert includes an indication that emphasizes a room surveillance frame corresponding to the given patient room (Rodgers, paragraph 22 discloses a triggering event is detected and verified, an alert for direct physical intervention may be sent to a staff member assigned to a particular patient or who is close to the patient and not otherwise occupied. The alert may be sent to a personal data assistant carried by each caregiver; in addition paragraph 14 discloses real time data regarding the locations, movements and/or behaviors of each of a plurality of patients, caregivers, visitors and assets is obtained from multiple sources and analyzed by a computer system (e.g., facility master).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Woo, Wengroviz and Alvarez with Rodgers to create the system of Woo, Wengroviz and Alvarez as outlined above with patient interaction between a staff member and a patient. 


	Regarding claim 7, Woo, Wengroviz, Alvarez and Rodgers the method of claim 1 further comprising predicting a patient fall based on the patient motion (Rodgers, paragraph 89 discloses in response to detecting that patient 314 has fallen, might fall (i.e. prediction based on the motion of the patient in the bed)).

Regarding claim 8, Woo, Wengroviz, Alvarez and Rodgers the method of claim 1 further comprising logging events or actions of a patient corresponding to the given patient room (Rodgers, paragraph 26 discloses The action of verifying or rejecting an automated support exiting alert based on actual patient movements and behavior can be recorded by the computer system (sitter management device) and used to refine the patient profile (e.g., tightening or loosening limits) in order to better predict future support existing).

Regarding claim 15, Woo, Wengroviz, Alvarez and Rodgers the system of claim 10 further comprising the sitter device configured to predict a patient fall based on the patient motion (Rodgers, paragraph 89 discloses in response to detecting that patient 314 has fallen, might fall (i.e. prediction based on the motion of the patient in the bed)).

	Regarding claim 16, Woo, Wengroviz, Alvarez and Rodgers the system of claim 10 further comprising the sitter device configured to log events or actions of a patient corresponding to the given patient room (Rodgers, paragraph 26 discloses The action of verifying or rejecting an automated support exiting alert based on actual patient movements and behavior can be recorded by the computer system (sitter management device) and used to refine the patient profile (e.g., tightening or loosening limits) in order to better predict future support existing).

Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo (US 2011/0306926) in view of Wengroviz (US 2011/0242317) and in further view of Alvarez (US 2007/0194939) and in further view of Johnson (US 2010/0134609).

	Regarding claim 9, Woo, Wengroviz and Alvarez discloses the claimed invention as outlined above in claim 1.
	Woo, Wengroviz and Alvarez do not explicitly disclose the following claim limitations: displaying patient information including at least a patient name and medical information.
	However, in the same field of endeavor Johnson discloses more explicitly the following: displaying patient information including at least a patient name and medical information (Johnson, paragraph 56 discloses compiling medical procedure information screens for display on the local monitor, such as TV 417 (see FIG. 10).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Woo, Wengroviz and Alvarez with Johnson to create the system of Woo, Wengroviz and Alvarez as outlined above with patient medical procedure.
The reasoning being is to improve the quality of patient care (Johnson, paragraph 8).


(Johnson, paragraph 56 discloses compiling medical procedure information screens for display on the local monitor, such as TV 417 (see FIG. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481